In response of 08/2021 applicant notes that the Office action mailed 05/20/2021 addressed a wrong claim set, claims 1-12,23-35, rather than new claim set, claims 36-55 as filed 10/28/2021.  In response, upon review, only Office Action Summary addressed claims  1-12,23-35  due to inadvertent error, while the full text of the Office action addresses new claim 36-55.  Therefore, the same office action is re-mailed with corrected Office Action Summary.  The period for response is re-started.



An agreement was reached with applicant’s representative, Franco S. DeLiguori to conduct interview prior to acting on the RCE office action.  Since applicant’s representative could not be reached by phone, the following office action is being issued.

DETAILED ACTION

A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 10/28/2020 has been entered.



Status of Claims

	Amendment filed 10/28/2020 is acknowledged. All previous claims are cancelled and replaced with new claims 36-55. Inasmuch as in response to restriction requirement filed 12/03/2019, applicant elected, without traverse, claims drawn to a method, and claims  drawn to device and medium were withdrawn, the instant claims 48-55 are withdrawn from consideration as being drawn to non-elected groups.  
	Claims 36-47 are under consideration.
Claim Rejections - 35 USC § 112(b) 

The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

Claim 36, and claims dependent thereupon, are rejected under 35 U.S.C. 112(b), as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor  regards as the invention. 
Claim 36 is drawn to method of predicting the “functionality of every single protein in the proteome of an organism” (emphasis added). The steps of the method are directed to analysis of Protein-Protein Interactive Network (PPIN) containing pairs of interacting proteins of the proteome. It is not clear how the method would arrive at predicting functionality for those proteins that are not paired into pairs of interacting proteins because either there is no known interacting  pair  or because the protein has unidentified functionality.  

101 
    Claim Rejections - 35 USC § 101
101 Rejection
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 36-47 are rejected under 35 USC § 101 because the claimed invention is directed to non-statutory subject matter.

The updated Guidance published in the Federal Register notice titled 2019 Revised Patent Subject Matter Eligibility Guidelines (Vol. 84, No. 4, January 7, 2019 at 50) (hereinafter the “Guidance”) articulates the following to evaluate subject matter eligibility:
(1)    Are the claims directed to a process, machine, manufacture or composition of matter;
(2A) Prong One (2A-1) :  Are the claims directed to a judicially recognized exception, i.e. a law of nature, a natural phenomenon, or an abstract idea (“Prong One” of the Guidance)?  Abstract ideas include mathematical concepts, and procedures for evaluating, analyzing or organizing information, forming judgement or an opinion, which are  types of mental process (MPEP 2106.04(a)(2) §§ III.A, III.B and IV; "2019 Revised Patent Subject Matter Eligibility Guidance" in Federal Register vol. 84 no. 4, pp. 51–53).  
        Prong Two (2A-2):  If the claims are directed to a judicial exception under Prong One, then is the judicial exception integrated into a practical application (“Prong Two” of the Guidance);

Step 1

With regard to (1), the instant claims recite a process, i.e. to one of statutory categories of invention.  


Step 2A-1

With regard to 2A-1, under the broadest most reasonable interpretation, the instant claims recite judicial exceptions that are an abstract idea of the type that is in the grouping of “mental process”, such as procedures for evaluating, analyzing or organizing information, forming judgement or an opinion.

Steps drawn to a mental process recited in the claims include pairing proteins into pairs of interacting proteins, assigning functionalities to proteins in protein pairs, using criteria to cluster proteins,  comparing functionalities of proteins in cluster, assigning confidence values and  comparing said confidence values to threshold. 

The steps are able to be performed in the mind, but for the recitation of the computer system. Other than reciting method as being  “computer-implemented”, nothing in the claim element precludes the step from practically being performed in the human mind.  There are no specifics in the claims that the above steps are clearly 
 Each of the dependent claims include steps drawn to the same groupings of types of abstract ideas and thus are directed to judicial exceptions as well.  

Step 2A-2


The 2019 PEG defines the phrase “integration into a practical application” to require an additional element or a combination of additional elements in the claim to apply, rely on, or use the judicial exception.  In the instant case, the additional elements in the claims do not apply, rely on, or use the judicial exception.
The additional element of using a processor to perform the method steps amounts to no more than mere instructions to apply the exception using a generic computer component. Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept. The claims do not describe any specific computational steps by which the computer performs or carries out the abstract idea, nor do they provide any details of how specific structures of the computer are used to implement these functions.  The claims state nothing more than that a generic computer performs the functions that constitute the abstract idea.  Hence, these are mere instructions to apply the abstract idea using a computer, and therefore the claims do not integrate the abstract idea into a practical application.



Step 2B

Because the claims fail under (2A), the claims are further evaluated under (2B).  The claims herein do not include additional elements that are sufficient to amount to significantly more than the judicial exception under (2B) because the recited additional elements do not include steps that amount to significantly more that the judicial exceptions.  As discussed above with regard to integration into a practical application, the additional elements herein amount to no more than generic computer elements and steps of receiving data.  Further, as evidence to not including significantly more, the courts have stated that additional elements or combination of elements other than the abstract idea per se that amount to no more than mere instructions to implement the idea on generically recited systems that serve to perform generic computer functions that are well-understood, routine, and conventional activities, like the use of generic See DDR Holdings (Fed. Cir. 2014).   
The claims address  that combining proteins into at least one cluster is achieved “using at least a machine learning technique”. Machine learning is well known to be an indispensable tool in bioinformatics. See, for example, reviews of Inza et al. (Bioinformatics Methods in Clinical Research, Methods in Molecular Biology 593, p. 25-48), or Larranga et al. (Briefings in Bioinformatics, Volume 7, Issue 1,86-112, 2006). More specifically, machine  learning is well known tool for combining proteins into clusters – see Satuluri et al. (BCB'10: ACM International Conference on Bioinformatics and Computational Biology Niagara Falls New York August, 2010).   Furthermore, use of machine-learning in analyzing protein interactions is well known as well – see, for example, Zhang et al. (BMC Bioinformatics 5, 38, 2004, 5-38)
Thus, such additional limitation is insufficient – primarily because the limitation  “sets forth well-understood, routine and conventional activity” and is drawn to the activities that an artisan would have relied upon to achieve the goals of the invention.


Response to arguments
With regard to step 2A-1 of the analysis, Applicant argues that the Office Action did not provide clear and specific explanations using reasoned rationales as to why the steps of claims 1-12.  


With regard to step 2B of the analysis, Applicant argues that the Office Action utilizes circular reasoning in concluding that the pending claims "do not include additional elements that are sufficient to amount to significantly more than the judicial exemption under (2B).  In response, the rejection merely acknowledges absence of additional elements in the claims that would amount to significantly more that the judicial exceptions.  

Claim Rejections - 35 USC §  103.

The following is a quotation of 35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.

This application currently names joint inventors.  In considering patentability of the claims under 35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary.  Applicant is advised of the obligation 



Claims 1-12 are rejected under 35 U.S.C. 103(a) as being unpatentable over Theofilatos et al. (Artificial Intelligence in Medicine, Volume 63, Issue 3, March 2015, pages 181-189), as evidenced by Satuluri et al. (BCB'10: ACM International Conference on Bioinformatics and Computational Biology Niagara Falls New York August, 2010).

Theofilatos et al. teach a method of predicting protein complexes.  Protein complexes are responsible for molecular functions; therefore, Theofilatos addresses predicting functionality of the components of proteome.  The method utilizes machine-learning computational method of evolutionary enhanced Markov clustering and  comprises the steps of:
providing datasets of interacting proteins of proteome by accessing a database holding experimental and computational results (sections 2.1, 2.3)
assigning a first set of functionalities to proteins in said protein pairs, where each protein is assigned either at least one functionality or no functionality (p.183, left column);

clustering said proteins into at least one cluster using at least a first criterion (p.183,left column); iteratively assigning at least a second set of functionalities to the proteins of the at least one cluster (p. 183, right column, p. 184, right column, p. 185) where said second assignment is done by pairwise comparison of all interacting proteins in a cluster and where the first protein is assigned at least one functionality of the second protein, or no assignment is made if the second protein has no assigned functionality, and the second protein is assigned at least one functionality of the first protein, or no assignment is made if the first protein has no assigned functionality, and where said assignment of the second set of functionalities continues until either all proteins of said proteome have been assigned at least one functionality or no new functionality assignment can be made (p.183-186,188);
assigning confidence values to said functionality assignments; comparing said confidence values with a first threshold (p.183,left column, p.186, p. 189 ); and
keeping said confidence values that are larger or equal to the first threshold and rejecting said confidence values that are smaller than the first threshold (p. 183,186 , Fig.1).
Theofilatos et al., while being clearly computer-implemented,  do not specifically address that evolutionary enhanced Markov clustering used in the method is a “machine learning technique”.

Theofilatos et al. do not teach predicting functionality of every single protein in  proteome.  However, the study address every protein interaction in a dataset (section 2.1). Inasmuch as the proteins in entire proteome can all be arranged into pairs of interacting proteins  (see rejection under 35 U.S.C. 112(b) above), one of ordinary skill in the art would have recognized that applying method of  Theofilatos et al. to all the known pairs of interacting proteins would have yielded predictable results in identifying functionality of every single protein in the proteome,  and  an artisan would have been capable of applying this known technique to a known dataset of the proteome  with the same expectation of success. 


With regard to claim 37-47, if there are any differences between Applicant’s claimed method and that of the prior art, the differences would be appear minor in nature. It would be conventional and within the skill of the art to select and/or determine conditions  and parameters for protein annotation, and logical steps of determining  protein similarity and functionality as their selection for the intended purpose of  annotation of functionalities of proteins in proteome is well known in the art; and the selection of appropriate parameters and computational steps is conventional and within the skill in the art to which this invention pertains. Thus,  Theofilatos et al. teach calculating similarity among the best solution of the population and the other solutions  for every iteration; when this value is less than 90% then the probability is reduced, otherwise, the probability is 


Conclusion.
	No claims are allowed.

 
end
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL L BORIN whose telephone number is (571)272-0713.  The examiner can normally be reached on Monday-Friday 10am-6pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Karlheinz Skowronek, can be reached on (571) 272-45179047.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

/MICHAEL L BORIN/Primary Examiner, Art Unit 1631                                                                                                                                                                                                        

mlb